Exhibit 10.1
 


 
INDEMNIFICATION AGREEMENT
 
 
This Indemnification Agreement ("Agreement"), dated as of May 5, 2015, is by and
between Stillwater Mining Company, a Delaware corporation (the "Company") and
_______________________ (the "Indemnitee").
 
WHEREAS, Indemnitee is a director of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;
 
WHEREAS, the board of directors of the Company (the "Board") has determined that
enhancing the ability of the Company to retain and attract as directors the most
capable persons is in the best interests of the Company and that the Company
therefore should seek to assure such persons that indemnification and insurance
coverage is available; and
 
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee's
continued service as a director of the Company and to enhance Indemnitee's
ability to serve the Company in an effective manner, and in order to provide
such protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company's certificate
of incorporation or bylaws (collectively, the "Constituent Documents"), any
change in the composition of the Board or any change in control or business
combination transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancement of Expenses
(as defined in 1(f) below) to, Indemnitee as set forth in this Agreement and for
the continued coverage of Indemnitee under the Company’s directors' and
officers' liability insurance policies.
 
NOW, THEREFORE, in consideration of the foregoing and the Indemnitee's agreement
to continue to provide services to the Company, the parties agree as follows:
 
1.  Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
(a)  "Beneficial Owner" has the meaning given to the term "beneficial owner" in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act").
 
 
 

--------------------------------------------------------------------------------

 
(b)  "Change in Control" means the occurrence after the date of this Agreement
of any of the following events:
 
(i)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the Company's then
outstanding Voting Securities;
 
(ii)  the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;
 
(iii)  during any period of two consecutive years, not including any period
prior to the execution of this Agreement, individuals who at the beginning of
such period constituted the Board (including for this purpose any new directors
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board; or
 
(iv)  the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.
 
(c)  "Claim" means any threatened, pending or completed action, suit, proceeding
or alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law.
 
(d)  "Delaware Court" shall have the meaning ascribed to it in Section 9(e)
below.
 
(e)  "Disinterested Director" means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
 
(f)  "Expenses" means any and all expenses, including attorneys' and experts'
fees, court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges, and all other costs and expenses incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim. Expenses also shall include (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 5 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee's rights under this Agreement, by
litigation or otherwise. Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.
 
 
2

--------------------------------------------------------------------------------

 
(g)  "Expense Advance" means any payment of Expenses advanced to Indemnitee by
the Company pursuant to Section 4 or Section 5 hereof.
 
(h)  "Indemnifiable Event" means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
"Enterprise") or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).
 
(i)  "Independent Counsel" means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently performs, nor in
the past five years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee's rights under this
Agreement.
 
(j)  "Losses" means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, taxes directly imposed as a result of the actual or deemed receipt
of any payments under this Agreement and all other charges paid or payable in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness or participate in,
any Claim.
 
(k)  "Person" means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.
 
 
3

--------------------------------------------------------------------------------

 
(l)  "Standard of Conduct Determination" shall have the meaning ascribed to it
in Section 9(b) below.
 
(m)  "Voting Securities" means any securities of the Company that vote generally
in the election of directors.
 
2.  Services to the Company. Indemnitee agrees to continue to serve as a
director of the Company for so long as Indemnitee is duly elected or appointed
or until Indemnitee tenders his or her resignation or is no longer serving in
such capacity. This Agreement shall not be deemed an employment agreement
between the Company (or any of its subsidiaries or Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that his or her service to the Company or
any of its subsidiaries or Enterprise may be terminated at any time pursuant to
the Company's Constituent Documents or Delaware law. This Agreement shall
continue in force after Indemnitee has ceased to serve as a director or officer
of the Company or, at the request of the Company, of any of its subsidiaries or
Enterprise, as provided in Section 12 hereof.
 
3.  Indemnification . Subject to Section 9 and Section 10 of this Agreement, the
Company shall indemnify Indemnitee, to the fullest extent permitted by the laws
of the State of Delaware in effect on the date hereof, or as such laws may from
time to time hereafter be amended to increase the scope of such permitted
indemnification, against any and all Losses if Indemnitee becomes a party to or
participant in, or is threatened to be made a party to or participant in, any
Claim by reason of or arising in part out of an Indemnifiable Event, including,
without limitation, Claims brought by or in the right of the Company, Claims
brought by third parties, and Claims in which the Indemnitee is solely a
witness.
 
4.  Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. Indemnitee's right to such advancement is
not subject to the satisfaction of any standard of conduct. Without limiting the
generality or effect of the foregoing, within 15 days after any request by
Indemnitee, the Company shall, in accordance with such request, (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses.
In connection with any request for Expense Advances, Indemnitee shall not be
required to provide any documentation or information to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. In connection with any request for Expense Advances, Indemnitee shall
execute and deliver to the Company an undertaking to repay any amounts paid,
advanced, or reimbursed by the Company for such Expenses to the extent that it
is ultimately determined, following the final disposition of such Claim, that
Indemnitee is not entitled to indemnification hereunder. Indemnitee's obligation
to reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.
 
 
4

--------------------------------------------------------------------------------

 
5.  Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events. However, in the event that Indemnitee is
ultimately determined not to be entitled to such indemnification, then all
amounts advanced under this Section 5 shall be repaid. Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.
 
6.  Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
 
7.  Notification and Defense of Claims.
 
(a)  Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless the Company's ability to participate in the defense of such claim was
materially and adversely affected by such failure. If at the time of the receipt
of such notice, the Company has directors' and officers' liability insurance in
effect under which coverage for Claims related to Indemnifiable Events is
potentially available, the Company shall give prompt written notice to the
applicable insurers in accordance with the procedures set forth in the
applicable policies.
 
(b)  Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee's defense of such Claim other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ its own legal counsel in such Claim, but all
Expenses related to such counsel incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee's own expense; provided,
however, that if (i) Indemnitee's employment of its own legal counsel has been
authorized by the Company, (ii) Indemnitee has reasonably determined that there
may be a conflict of interest between Indemnitee and the Company in the defense
of such Claim, (iii) after a Change in Control, Indemnitee's employment of its
own counsel has been approved by the Independent Counsel or (iv) the Company
shall not in fact have employed counsel to assume the defense of such Claim,
then Indemnitee shall be entitled to retain its own separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any such
Claim) and all Expenses related to such separate counsel shall be borne by the
Company.
 
 
5

--------------------------------------------------------------------------------

 
8.  Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim. Indemnification
shall be made insofar as the Company determines Indemnitee is entitled to
indemnification in accordance with Section 9 below.
 
9.  Determination of Right to Indemnification.
 
(a)  Mandatory Indemnification; Indemnification as a Witness.
 
(i)  To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with Section 3 to the fullest
extent allowable by law.
 
(ii)  To the extent that Indemnitee's involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law.
 
(b)  Standard of Conduct. To the extent that the provisions of Section 9(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a "Standard of Conduct Determination") shall be made as follows:
 
 
6

--------------------------------------------------------------------------------

 
(i)  if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
 
(ii)  if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
 
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 15 days of such request, any and all Expenses incurred by
Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.
 
(c)  Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under Section
9(b) shall not have made a determination within 30 days after the later of (A)
receipt by the Company of a written request from Indemnitee for indemnification
pursuant to Section 8 (the date of such receipt being the "Notification Date")
and (B) the selection of an Independent Counsel, if such determination is to be
made by Independent Counsel, then Indemnitee shall be deemed to have satisfied
the applicable standard of conduct; provided that such 30-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making such determination in good faith requires such
additional time to obtain or evaluate information relating thereto.
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of any Claim.
 
(d)  Payment of Indemnification. If, in regard to any Losses:
 
(i)  Indemnitee shall be entitled to indemnification pursuant to Section 9(a);
 
(ii)  no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or
 
(iii)  Indemnitee has been determined or deemed pursuant to Section 9(b) or
Section 9(c) to have satisfied the Standard of Conduct Determination, then the
Company shall pay to Indemnitee, within 15 days after the later of (A) the
Notification Date or (B) the earliest date on which the applicable criterion
specified in clause (i), (ii) or (iii) is satisfied, an amount equal to such
Losses.
 
 
7

--------------------------------------------------------------------------------

 
(e)  Selection of Independent Counsel for Standard of Conduct Determination. If
a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 9(b)(i), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 9(b)(ii), the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Company, as applicable, may, within five days after receiving written notice
of selection from the other, deliver to the other a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not satisfy the criteria
set forth in the definition of "Independent Counsel" in Section 1(i), and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit; and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences, the introductory
clause of this sentence and numbered clause (i) of this sentence shall apply to
such subsequent selection and notice. If applicable, the provisions of clause
(ii) of the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 9(e) to make the Standard of Conduct Determination
shall have been selected within 20 days after the Company gives its initial
notice pursuant to the first sentence of this Section 9(e) or Indemnitee gives
its initial notice pursuant to the second sentence of this Section 9(e), as the
case may be, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware ("Delaware Court") to resolve any objection which shall
have been made by the Company or Indemnitee to the other's selection of
Independent Counsel and/or to appoint as Independent Counsel a person to be
selected by the Court or such other person as the Court shall designate, and the
person or firm with respect to whom all objections are so resolved or the person
or firm so appointed will act as Independent Counsel. In all events, the Company
shall pay all of the reasonable fees and expenses of the Independent Counsel
incurred in connection with the Independent Counsel’s determination pursuant to
Section 9(b).
 
(f)  Presumptions and Defenses.
 
 
8

--------------------------------------------------------------------------------

 
(i)  Indemnitee's Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Delaware Court. No determination by the
Company (including by its directors or any Independent Counsel) that Indemnitee
has not satisfied any applicable standard of conduct may be used as a defense to
any legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.
 
(ii)  Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee's actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person's professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge or
actions, or failures to act, of any director, officer, agent or employee of the
Company shall not be imputed to Indemnitee for purposes of determining the right
to indemnity hereunder.
 
(iii)  No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.
 
(iv)  Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.
 
 
9

--------------------------------------------------------------------------------

 
(v)  Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 9(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Claim relating to
an Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with our without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of Section 9(a)(i).
The Company shall have the burden of proof to overcome this presumption.
 
10.  Exclusions from Indemnification. Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to:
 
(a)  indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:
 
(i)  proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
 
(ii)  where the Board has consented to the initiation of such proceedings.
 
(b)  indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.
 
(c)  indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.
 
(d)  indemnify or advance funds to Indemnitee for Indemnitee's reimbursement to
the Company of any bonus or other incentive-based or equity-based compensation
previously received by Indemnitee or payment of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements under Section 304 of
the Sarbanes-Oxley Act of 2002 in connection with an accounting restatement of
the Company or the payment to the Company of profits arising from the purchase
or sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).
 
11.  Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company's prior
written consent, which shall not be unreasonably withheld. The Company shall not
settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on the Indemnitee without the Indemnitee's prior written
consent.
 
 
10

--------------------------------------------------------------------------------

 
12.  Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director or officer of the
Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of another Enterprise) and shall continue
thereafter (i) so long as Indemnitee may be subject to any possible Claim
relating to an Indemnifiable Event (including any rights of appeal thereto) and
(ii) throughout the pendency of any proceeding (including any rights of appeal
thereto) commenced by Indemnitee to enforce or interpret his or her rights under
this Agreement, even if, in either case, he or she may have ceased to serve in
such capacity at the time of any such Claim or proceeding.
 
13.  Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, the
General Corporation Law of the State of Delaware, any other contract or
otherwise (collectively, "Other Indemnity Provisions"); provided, however, that
(a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder.
 
14.  Liability Insurance. For the duration of Indemnitee's service as a director
of the Company, and thereafter for so long as Indemnitee shall be subject to any
pending Claim relating to an Indemnifiable Event, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to continue to maintain in
effect policies of directors' and officers' liability insurance providing
coverage that is at least substantially comparable in scope and amount to that
provided by the Company's current policies of directors' and officers' liability
insurance. In all policies of directors' and officers' liability insurance
maintained by the Company, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are provided to
the most favorably insured of the Company's directors by such policy. Upon
request, the Company will provide to Indemnitee copies of all directors' and
officers' liability insurance applications, binders, policies, declarations,
endorsements and other related materials.
 
15.  No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.
 
 
11

--------------------------------------------------------------------------------

 
16.  Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
 
17.  Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.
 
18.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
 
19.  Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.
 
20.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail:
 
(a)   if to Indemnitee, to the address set forth on the signature page hereto.
 
(b)   if to the Company, to:
 
Stillwater Mining Company
Attn: Corporate Secretary
1321 Discovery Drive
Billings, Montana  59102
 
 
12

--------------------------------------------------------------------------------

 
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
 
21.  Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally: (a) agree that any action or proceeding arising out of or
in connection with this Agreement shall be brought only in the Delaware Court
and not in any other state or federal court in the United States, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, and
(c) waive, and agree not to plead or make, any claim that the Delaware Court
lacks venue or that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.
 
22.  Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.
 
23.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.






[SIGNATURE PAGE FOLLOWS]






 
 


 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
STILLWATER MINING COMPANY
              By:                 Name:      
Title:
               
INDEMNITEE
                                Name:       Address:                

 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------